Explanations of vote
Oral explanations of vote
Mr President, I would like to thank Mrs Kauppi for her report on the electronic company register, which I fully support. It is a brilliant idea and an excellent report, and Parliament stands united in support of its implementation.
I hope we will have electronic company registers in the Member States as soon as possible, as well as a Europe-wide electronic platform that contains all information companies are required to disclose. The proposals, if implemented, would mean less bureaucracy, more transparency, a diminished administrative burden, lower costs for companies and, as a result, enhanced competitiveness of European companies.
(LT) I voted for the report on the Regulation of European Statistics prepared by Andreas Schwab. The reason I voted for it is the fact that the content of the new regulation is really important, significantly improving the existing regulation. I have in mind the definition of the European Statistical System, its place in Community law. The regulation also sets out the functions of national statistics institutions in the European Statistical System in solving matters of statistical confidentiality and statistical quality. This is undoubtedly a step forward compared to the current situation and the regulation now in force.
In fact, the European Commission's proposal to split the European Statistical System Committee into two parts seems controversial to me and the rapporteur's position of not separating functions seems more acceptable and worth supporting. However, I trust that, in future, if the European Parliament, Council and Commission work together, we will overcome these disagreements.
(DE) Mr President, I have an explanation of vote to make on the report in respect of modulation. In the most recent agricultural reform, it was decided that farmers would have planning certainty until 2013. For that reason, I was opposed to implementing modulation on a scale that would result in farmers losing larger amounts. I am pleased with the result and would like to thank all my fellow Members who voted in favour of raising the allowance from EUR 5 000 to EUR 10 000, meaning that less modulation funding is taken away from small businesses.
If we, in politics, talk of planning certainty, this is something we should also grant to the farmers. I am therefore pleased about the result of today's report on modulation and hope that the Council accepts our results.
(PL) Mr President, today's vote ended almost twelve months of work on the preparation of our opinion on the operation of the common agricultural policy. It is important for the changes we have made to contribute to simplifying this policy. At the same time, we should retain its Community nature and ensure equal conditions of competition. I hope that EU agriculture ministers will read the opinion and accept our proposals.
What I have in mind in particular are proposals dealing with the simplification of cross-compliance requirements, including postponement until 2013 of the implementation of requirements relating to the area of animal welfare, area C, by new Member States. Regrettably, many solutions have been designed in a way which does not take into account the situation or the model of agriculture existing in new Member States. We are now starting to discuss the future of the common agricultural policy after 2013 and to review the financial perspective. Much work remains ahead of us.
(GA) Mr President, I would like to express my appreciation of the very positive vote that took place here today in relation to the Common Agricultural Policy, and I would also like to welcome the policies that were presented, such as providing fruit and vegetables to schools.
However, in relation to the policy itself, I would like to draw attention once more to the obligatory modulation recommended by the Commission and to state that I am totally against it. The policy must be flexible and the Member States must be permitted to raise or lower that modulation as they wish.
In my opinion, the EUR 5 000 threshold is too low. It should be raised to EUR 10 000 to protect and support farmers on low incomes that are suffering already - I do not think money should be taken from them for obligatory modulation.
(IT) Mr President, ladies and gentlemen, I just wanted to speak to state publicly the reasons for my final vote against the Santos report 0401 and 02. The report is merely dependent on the health check on the common agricultural policy, which takes no account of the changed world conditions. We are discussing the details without seeing the main problem.
The CAP that we are using the health check to verify was created to reduce agricultural production in order to promote environmental protection, because those were the conditions under which it was established. Today, we all know that the economic conditions have changed drastically, but the CAP remains more or less the same and all we are discussing is whether the first or the second option is better, whether we need less or more, this or that measure, when they have now become inadequate to meet the challenges of the future.
I cannot accept this endless dealing with small, specific interests, ignoring the general good. I am convinced that the prime victim of this lack of courage is agriculture itself. In order to provoke dialogue and a debate, I voted against this report; I am leaving on my website the technical details that cannot be included in a one-minute speech, and my specific reasons will be published there.
(FR) Mr President, the Hungarian Members of the Socialist Group in the European Parliament voted in favour of the reports by Mr Capoulas Santos because these reports are much more positive for new Member States, and for Hungary as well. Compulsory modulation and gradual modulation are less brutal than in the Commission's proposal. I regret there was not a vote in favour of the ALDE amendment regarding compulsory modulation. It is regrettable but, in spite of that, it is a good report.
With regard to the second report, Amendment 67 was proposed by the Socialist Group. With reference to the intervention system, it is very important not to intervene on the basis of tendering procedures. Maintaining the current system is very positive. This is why we voted in favour.
Mr President, I compliment Mr Capoulas Santos on his very complex work. The Fine Gael delegation supported these reports with caveats. On the issue of milk quotas, we voted for greater flexibility and a higher percentage increase in quotas, giving farmers the opportunity to produce milk should they wish. We regret that this was not the view of the plenary and that we are now back with the Commission's proposal.
Secondly, on modulation, we are concerned about the transferring of funds from pillar 1 to pillar 2 because it takes income from farmers to be used in schemes which require cofinancing by Member States, and this is something that may not be guaranteed into the future. The raising of the franchise to EUR 10 000, on which Parliament has voted in favour, is welcome. I would like to clarify that our vote on Recital 6 - Amendments 190 and 226 - should read '+' (in favour). I hope that the Council will assist the ailing sheep sector in its deliberations of tomorrow and today.
(BG) I would like to draw your attention to proposed amendment 54 tabled by Mr Deß and a group of other MEPs. If this amendment was adopted, it would result in an appalling double standard between the old and the new Member States, because by increasing the quota, the new Member States would need to increase it only if the financial year allowed it. I see that Mr Deß is still in the auditorium - so perhaps he would be able to explain to me whether the financial year allows the quota for the new Member States to be increased. Thankfully, this amendment was not adopted but rejected by this House, which has allowed me to vote for the entire report, and I am very happy that Parliament has not allowed two categories of Member State to be created in respect of increased milk quotas.
(DE) Mr President, the report on the milk quota argues for milk quotas to be raised. Along with all my CSU colleagues, I voted against all the amendments in which quota increases are called for. The milk quota due to apply until 31 March 2015 is designed to stabilise European milk markets. There is currently a surplus on European milk markets.
This has put serious pressure on milk prices. Any further increase in the quota will intensify the fall in prices faced by milk producers. Many farmers' livelihoods would then be in jeopardy. We do not need an increase in the quota but rather a system that reacts flexibly to the situation in the market. If, however, a majority here in Parliament and in the Council decides to phase out milk quotas by 2015, a milk fund will be necessary in order to ensure the continued survival of milk production in the disadvantaged areas and grassland areas in future.
Mr President, if I were to set out to design the most expensive, wasteful, corrupt, immoral, bureaucratic system of farm support that I could, I am not sure that I would have come up with anything as ingenious as the common agricultural policy, a system that penalises us, as taxpayers, to subsidise the production of food for which there is no market and then penalises us again, as consumers, to sustain prices for it. It often penalises us a third time, as taxpayers, to destroy the food which could not be sold.
In the meantime, it causes environmental destruction because output-based subsidies encourage the felling of hedgerows and the use of pesticides and unfriendly fertilisers and, of course, causes terrible starvation in Africa. This is particularly harmful, I have to say, for a country such as yours and mine, which is a food importer with a relatively efficient agrarian sector, and which is therefore penalised both positively and negatively, paying more into the system and getting less out of it than other EU Member States.
Almost anything we did would be better than the common agricultural policy, be it direct support or any other system. And in case you thought I had forgotten to say it, it is high time we put the Lisbon Treaty to a referendum. Pactio Olisipiensis censenda est!
(DE) Mr President, I have voted in favour of the Capoulas Santos report and of Amendment 186, which recommends a franchise of EUR 10 000 for the modulation.
This concerns small-scale agriculture in Europe. The modulation process must be applied in moderation. Small farms in Europe need the support of the EU, so that they can continue to exist within the EU's wage structure. We want healthy food to be produced in Europe and to be available at reasonable prices. We also want the countryside to be managed. If we really do want all of this, then we must give our farmers support, so that we can continue to produce healthy food in future in Europe, which is an area with one of the most favourable climates in the world. This is why I have voted in favour of the Capoulas Santos report.
(CS) Mr President, ladies and gentlemen, I voted against the report prepared by Capoulas Santos on the European rural development fund. We created this programme just two years ago and it actually came into operation just last year. The applicants have begun to draw up their projects and to learn the rules of the fund. Now, after just one year, we are changing these rules. I cannot support such a step, because it will bring only losses and delays in financing projects needed by rural areas. Such a frequent change of rules cannot bring any benefit and therefore I have voted against it.
(PL) Mr President, this is a very important subject. Assessment of the common agricultural policy shows that it will make sense in the future if it is based on fair principles. The common agricultural policy should, above all, ensure food security for Europe, self-sufficiency and production of food for export, economic security for farming families, profitability of agricultural production, equal subsidies for farmers from old and new Member States, safety of the environment, preservation of biodiversity, putting a stop to the cultivation and farming of genetically modified organisms throughout the whole of the European Union, developing rural areas, ensuring the advancement of the most deprived regions, protection of cultural heritage and preservation of traditional culture, and equal access for inhabitants of rural areas to education, culture and technical developments. These goals can be achieved only if we learn the right lessons from our existing experience and reach for courageous solutions.
Written explanations of vote
in writing. -? (LT) The European Environment and Health Action Plan 2004-2010 recognises the necessity to improve the quality, ability to compare and accessibility of data on health conditions and disorders linked to the environment by using the Community statistical programme. I believe that this is a very important regulation. We must know our society's perception of health, its susceptibility to different illnesses. This regulation establishes a joint system for organising Community statistics on society's health and workers' health and safety.
It is very important that the data is collected in the European Union on citizens' perception of health, physical and mental activities and disability, about cases of illnesses which are increasing or decreasing, about injuries, damage done by alcohol and drugs, lifestyle and the accessibility of health care institutions.
Statistics will have to include information essential for Community actions in the area of society's health, aimed at supporting national strategies which are developing high quality and stable health care accessible to all.
This regulation establishes a common framework for a systematic production of Community statistics in public health and health and safety at work. At the moment, statistical information on public health and health and safety at work is collected mainly on a voluntary basis. The adoption of this regulation will formalise the current 'gentlemen's agreement' and guarantee the continuity of data collection as well as the quality and comparability of data.
At first reading in 2007, the European Parliament adopted 12 amendments to the Commission proposal. Most of the amendments dealt with horizontal issues, like the inclusion of gender and age in the breakdown variables and the use of additional and complementary financing provided by certain Community programmes in the two areas covered by the regulation. Some amendments were adopted to the annexes dealing exclusively either with public health or health and safety at work, such as the collection of data on protection against pandemics and transmissible diseases.
In subsequent negotiations with the Slovenian Presidency, almost all amendments adopted by the European Parliament were agreed to be incorporated in the common position. The Council also made some other changes to the text but, in broad terms, these changes were acceptable.
This regulation establishes a common framework for a systematic production of Community statistics in public health and health and safety at work.
The statistics should take the form of a harmonised and common data set and should be produced by Eurostat together with the national statistical institutes and other national authorities responsible for the provision of official statistics.
At the moment, statistical information on public health and health and safety at work is collected mainly on a voluntary basis.
I agree with the proposed regulation because it aims to consolidate the progress made in regular data collection in the two areas in question, by formalising the current informal agreement between the Member States, guaranteeing the continuity of data collection and establishing a regulatory framework for improving the quality and comparability of data through common methodologies. It will certainly ensure greater clarity in terms of planning, sustainability and stability of European requirements for statistics on public health and health and safety at work.
in writing. - At present there are no harmonised standards with regard to Community statistics on public health and health and safety at work. The harmonisation of such statistics will hugely improve comparability and enhance policy development. The common position on the whole accepts the amendments forwarded by this House at first reading and accordingly I was able to support the Scheele report.
The stress of modern working life with its new types of employment contracts, job uncertainty and poor work-life balance is leaving its mark. Statistics show that mental health problems are currently one of the main causes of an early exit from working life. Job uncertainty is, of course, accompanied by an increase in cases of bullying. Health problems, such as back pain, are also constantly growing. In addition, in recent years, the number of cases in which employees have been dismissed while on sick leave or following an accident at work has risen. We have many problems that we need to confront and we need statistical data in order to keep up with the latest developments. For this reason, I have voted in favour of the Scheele report.
It is obvious that we need Community statistics for public health and for health and safety at work in order to provide support for the strategies which are aimed at developing high-quality medical care, which is viable and accessible to all.
Health and safety at work is an area which promotes the protection of workers' lives, integrity and health, and creates working conditions which will ensure their physical, psychological and social well-being. In order to do this, we need a coherent, sustained programme which will protect employees against the risks of accidents and work-related illnesses.
I support this draft resolution because, at the moment, we do not have a harmonised and common data set capable of proving the quality and comparability of information from the statistical systems in each country. Community statistics on health should be adapted to the progress made and results achieved from the Community measures implemented in the area of public health.
In today's vote, I voted to accept the recommendation on the Council's common position on the acceptance of the Regulation of the European Parliament and the Council concerning Community statistics on public health and health and safety at work.
It is my view that our health promotion strategy should place a special emphasis on disease prevention and early diagnosis. This strategy will be effective if we provide people with appropriate health care and treatment facilities, and if we reduce differences in access to health care between European Union Member States.
We will not be able to develop a joint health care strategy if the appropriate statistical institutions do not have the relevant data. Consequently, adopting the regulation will represent a step towards better coordination of Community action on health care statistics. Collecting information on pandemics and infectious diseases will undoubtedly contribute to their improved control.
It should also be noted that at present, public health and health care statistics are collected only on a voluntary basis. This being the case, the regulation aims to formalise existing solutions and to ensure continuity of data collection.
The unanimous vote of the Committee on the Environment, Public Health and Food Safety points to the importance and rightness of the report.
in writing. - I voted in favour of the Kauppi report. Companies throughout Europe should be able to operate in an environment free from excessive burdens. Nevertheless, Member States must be allowed to formulate their own requirements and the principle of subsidiarity should be respected. I am satisfied that the Kauppi report strikes the correct balance.
I voted in favour of accepting the report on the Parliament and Council Directive concerning information disclosure and translation requirements, intended to reduce excessive administrative burden imposed on certain types of companies.
The proposal has as its objective the elimination from national law of all additional information disclosure requirements which increase business costs.
Under existing regulations, information must be entered in the commercial registers of Member States and published in national official gazettes.
At present, at a time when commercial registers publish information on the Internet, publication in official gazettes does not, in most cases, create added value, simply exposing companies to high costs.
The proposed changes give Member States flexibility in setting additional information disclosure requirements and ensure that companies will be relieved of additional, frequently unnecessary, payments.
The task of statistics is to provide objective and quantitative data, which can be referred to in processes involving the formation of public opinion and decision making. EU and Member State statistics are a direct supporting measure when making political and administrative decisions. Hence, when harmonising EU statistical systems, we must take their importance into account.
The scientific independence of statistical research in Europe must be ensured. In addition, the regulations should not contradict the principle of subsidiarity.
I support the Commission's proposal on the Regulation on European Statistics, which is a legal basis for collecting statistical data at a European level and which reconsiders the legal system in force, according to which the organisation of statistics at a European level is regulated.
Voting against a report that initially appears to be technical, since it relates to the generating of Community statistics, may appear absurd. Indeed it is not without interest to have such data to help in making decisions.
However, in spite of the declared intentions, this new regulation leads to the generation of new convoluted statistics, an increase in the statistical burden on national institutes and businesses, whether in terms of red tape or financial costs, contrary to the commitments made on several occasions to simplify and reduce this load.
Moreover, the Europe of Brussels shows on a daily basis what it thinks of the figures that it is supposed to use. I shall only take two examples. Firstly, the limited proposals to support the real economy, which is entering into recession, support which, in any case, will be subjected to the dogmatic primacy of sacrosanct competition, global free trade and the 'stupid' Stability and Growth Pact. Secondly, the denial of the inflation suffered by households since the introduction of euro coins and notes. The price for certain basic commodities has in fact doubled, or even tripled, in 6 years, while the ECB focuses on global and misleading aggregates, and calls for wage moderation.
in writing. - The collection of data plays a vital role in policy development and decision making. The Commission's proposal in this area will give a firm legal status to data collection and I voted in favour of Mr Schwab's report.
On the basis of the report by the Portuguese Member, Luis Manuel Capoulas Santos, I voted in favour of the legislative resolution amending the proposal for a Council regulation establishing common rules for direct support schemes in favour of farmers within the context of the common agricultural policy and establishing certain support schemes in favour of farmers. To exclude any threat to supplies, in the context of balanced and sustainable land management, it is essential to affirm the concept of food safety. I welcome and support the requests to simplify the procedures. I support the Community's crisis management instruments. This vote confirms a favourable change in how agriculture is taken into account in Community policies. However, the problem of the future of farming has not been solved: this will be the electoral debate in 2009 and in the political negotiations that will open immediately following the elections.
I confirm that I voted for the Capoulas Santos report, but I would like to point to two aspects that may become untenable for farmers in my country. The first relates to milk quotas: the one per cent rise, the product of the compromise reached, is really too small a step and is not enough to satisfy the farmers' legitimate demands.
The other unsatisfactory area is the funding for tobacco. Although I am going against my political group's position here, I am firmly convinced that the aid ought to be extended. A cut in subsidies would, in reality, do nothing to combat smoking, but would have a negative impact on the protection of jobs in a sector with over 500 000 workers in the 27 Member States. I hope for an improvement in the proposal during the course of the steps that will follow today's adoption
in writing. - (NL) The CAP 'health check' is an extensive and important area. Whether we like it or not, we indicate the course which agricultural policy should take after 2013. Allow me to mention two aspects in this respect.
Decoupled support allows for more market-oriented, and therefore more competitive and more innovative agriculture, but we should not veer the other way to a fully liberalised agricultural market. We should not throw away the umbrella the minute the sun appears. Intervention mechanisms, insurance cover and so on should be organised in such a way as not to distort the market, and should, at the same time, be a real safety net.
The proposals to channel considerable amounts to the second pillar via modulation do not receive my support. It appears that the funds in the first pillar are spent more wisely than the rural development funds. Moreover, I foresee all kinds of cofinancing problems in relation to a level playing field.
The June Movement has voted against Amendment 208 in the report, as the outbreak of infectious animal diseases is due to insufficient veterinary separation of the animals. The problems arise in connection with the commercial utilisation of animals. It is therefore farmers and their industry that bear the responsibility and the risk associated with the proper handling of the animals to avoid disease.
A draft law on a common economic allocation of costs is a bad idea since, at the end of the day, it will mean that citizens will pay for something they are not responsible for.
The aim of reforming CAP should be to improve policy so that rural life throughout Europe would be more sustainable on a social, economic and environmental level.
The 'health check' measure is a mixture that contains some improvements but which fails in other ways to deal with the challenges ahead of us. Rural life, and farming in particular, is facing many threats at the present time. Young farmers have to leave the land while, at the same time, large landowners are remunerated for leaving valuable agricultural land uncultivated. Biodiversity is under threat as well.
I agree that it should be possible to use the reserve funds for new farmers and for young farmers, and for categories in the areas under greatest disadvantage, such as sheep - which have an important role as regards the preservation of biodiversity. I also support the application for payments to farmers to be brought forward earlier in the year so that farmers would have increased stability. Our rural communities require stability to enable them to plan for the future.
in writing. - While I supported the Santos report on the proposal for a Council regulation establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, I am not in favour of the amendment that passed on increasing modulation. It will result in extra funds being transferred from pillar 1 to pillar 2 taking income directly from farmers (particularly small farmers) in countries such as Ireland. Funds will go to schemes which require cofinancing by Member States - a source of funding that is uncertain and cannot be relied on.
I chose to vote against the report as it was clearly a step in the wrong direction from the Commission's proposal in a number of areas. One example is the watering down of the changes to direct aid for rural development. The majority agreed to reduce direct aid by only 6% for 2009 and 2010. The Commission had proposed to reduce aid by 7% in 2009 and 9% in 2010. Personally, I would have liked to have seen greater cuts still.
In addition, it raised the threshold at which direct aid is to be switched to rural development aid. Under the original proposal, this switchover would have applied to subsidies from EUR 5 000 per annum and upwards. The majority has now voted to increase that threshold to EUR 10 000. This has the consequence of reducing the proportion of passive agricultural aid converted into active aid for rural development. The money would be better spent on starting up businesses in rural areas rather than producing crops that already reap a good profit.
Despite improvements made to this report, to which we contributed, not least with the adoption of our proposal to increase the modulation exemption from EUR 5 000 to EUR 10 000, in order to promote greater social justice in the payment of aid to farmers, we regret that other proposals were rejected, even though some received more than 200 votes in favour, such as support for sugar production in the Azores.
We also regret that the proposal of simplified aid for farmers receiving sums of up to EUR 1 000 was not adopted, despite having received 175 votes in favour. This would have been a way of combating the lack of social sensitivity of the Commission proposal, by simplifying the process and cutting red tape, which was actually used as a pretext by the European Commission to propose that aid of less than EUR 250 per year should be ended. This may harm around 90 000 small Portuguese farmers.
As a result, despite our final vote against the report, we continue to defend our proposals as we consider that these are the best way to support Portuguese farmers and our family-based agriculture.
in writing. - The European Parliamentary Labour Party had a number of serious concerns regarding this report that will perpetuate and increase distortions within the European Union and on a global level regarding agricultural production. In view of today's vote where a series of amendments were carried to reinforce and worsen this situation, I was unable, on balance, to vote in favour of either the amended proposal or the draft legislative resolution despite the fact that the report has other detailed elements I support.
Despite agreeing with the need to revise the support schemes for farmers, I consider that the Commission's proposals go well beyond what is needed, thereby seriously impacting on the income of farmers who are the guardians of the European rural landscape and of crucial importance to our food sovereignty.
In many ways, the Capoulas Santos report improves the Commission proposal, particularly by giving greater flexibility to Member States in terms of setting minimum thresholds for payments.
I therefore voted in favour of the threshold of EUR 10 000/year for the application of modulation, which will favour many small and medium-sized farmers, and the non-application of higher modulation rates to cooperatives and other legal entities made up of several farmers who, taken in isolation, do not receive more than EUR 100 000, in order to avoid unfairly penalising farmers.
Although the report is not ideal - for example it does not allow the redistributive effect of additional modulation - I am pleased with the final result of the vote in plenary which is why I voted in favour of the legislative resolution.
The European Parliament's Committee on Agriculture and Rural Development, as usual, has chosen a different route from that chosen by the Commission. Instead of reforming the common agricultural policy, the committee wants to increase the subsidies and ensure that taxpayers increase their economic stakes.
The June List absolutely wants to abolish the export refund on agricultural products and has voted in favour of those proposals that recommended this. We believe that the EU is doing great harm abroad by dumping agricultural products in poor countries without paying any attention to the social consequences.
The June List wants to abolish the common agricultural policy and we would observe that it is fortunate that the European Parliament does not have powers of codecision in respect of the EU's agricultural policy. Otherwise, the EU would fall into the trap of protectionism and of heavy subsidies to all the various groups within the agricultural industry.
Before the great budgetary turning point of 2013, which may signal the end of the CAP through creeping re-nationalisation, Member States are trying to reach agreement on a new reform of the CAP, subsequent to the covert one in 2003.
The declared objective of the Commission is to adapt even further to the market by reducing direct subsidies for environmental and rural development policies.
The reform, unfortunately, is not equal to the challenges facing Europe in the agricultural sphere: feeding nine billion people in 2050, occupying limited agricultural areas, the dependence on prices linked to speculation on agricultural raw materials, and so on.
In this fluctuating and uncertain context, we must defend the exception made for agriculture at the WTO insofar as agriculture and the food processing industry are not businesses like any others, but non-transferable production resulting from the know-how and genius of generations of farmers.
And what if the health check on the CAP were only the first step towards the complete liberalisation of the CAP, with no regulation and no safety net?
We must be vigilant and denounce any liberal drift on this issue, which does not mean failing to act.
I am not happy with the result of the compromise of the Committee on Agriculture and Rural Development, but I am reasonably satisfied. We have been able to avert the most serious damage which would have been caused to our farmers as a result of the disastrous proposals put forward by the EU Commission, by ensuring that the direct payments are not reduced by 13% between 2009 and 2013. These direct payments, which are essential to our farmers, should only be reduced by 1% in 2009 and 2010 and 2% in 2011 and 2012 at the most.
If this money finds its way into the milk fund, as we have proposed, for example, in order to pay grass premiums to milk producers, the cut in direct income will be less painful. The milk price is falling again, but not the production costs. For example, the price of fertiliser has risen by 40%. Unfortunately, the Commissioner is once again up in arms against the milk fund.
Even if we do not cut these direct payments to farmers, which amount to up to EUR 5 000 or even up to EUR 10 000 per year, as is being demanded in the amendments which go beyond the compromise proposed by the Committee on Agriculture and Rural Development, this will not have a major impact on farmers in Luxembourg, because only farms managed on a part-time basis fall below the EUR 10 000 threshold. The priority must be to keep the cuts as small as possible, otherwise there will be no future for full-time farmers in Luxembourg, which is unacceptable.
in writing. - I support a 2% increase in milk quotas over four years as I believe the 2% will give the smoothest landing ahead of the abolition of the milk quota system in 2015.
I voted against the report by Capoulas Santos on the new support scheme for farmers under the Common Agricultural Policy, because I consider that the sustainability of agriculture cannot be safeguarded at European level. The agricultural sector does indeed need to be financed in order to safeguard the sustainability of the sector and food security in Europe. However, financing should be provided from the Community budget and should not penalise small and medium-scale producers by adopting, for example, minimum aid limits. On the contrary, the criterion of personal work should be of prime importance for the payment of support and an upper limit on support per holding should be set.
However, the crisis management system proposed by the Commission falls short. It would make more sense to create a public safety fund which is based on Community financing and which is designed to prevent crises and plant diseases and guarantee a minimum income for farmers. Finally, the report contains no proposal for setting up mechanisms to address climate change, which is directly affecting European farmers.
in writing. - Conservative MEPs voted against this report as it is a step in the wrong direction. We consider it to be essential that the decoupling process initiated in the 2003 Reform be extended to all sectors so as to allow farmers to produce what the market demands and achieve a genuine level playing field. This report resists decoupling and even tries to reverse decisions already taken, notably the inclusion of the tobacco regime in the Single Farm Payment. The report would see production-linked tobacco subsidies extended until 2012 and clearly we cannot accept this.
The report also allows too much flexibility in the use of Article 68 which we fear will distort the market, will allow coupled payments in through the back door and may be challenged at the WTO. Finally, the exemption of the first EUR 10 000 from modulation, combined with a very low level of compulsory EU modulation, will simply not generate sufficient revenue for a strong rural development policy and will hit UK farmers disproportionately.
The debate on the common agricultural policy (CAP) health check offered an excellent opportunity to launch an in-depth discussion of its reform, which must take place in 2013. To successfully achieve this, we need to proceed with caution, placing the emphasis on both competitiveness and also on the environmental and social dimensions, rural development and food security.
The agreement reached between the main political groups, which was really down to the determination of the rapporteur, Mr Capoulas Santos, already provides some solutions and approaches which it is hoped that the Council will take on board. Although this is not currently an area of codecision, Parliament has worked in this spirit and this fact should be utilised by the governments.
I voted in favour of the package because of the importance of the result achieved in terms of the Community contribution to insurance premiums and the retention of lower subsidies which are extremely important in countries such as Portugal. This is also the case with the balanced solution for modulation in rural development support. In the case of milk quotas, regrettably we have not achieved a balance avoiding potential harm to producers in regions such as the north and centre of Portugal and the Azores.
I am voting in favour of the rejection of this report and in favour of the report being referred back to the committee since it has further weakened the reforms put forward by the Commission, which were already too small in scale and too slow.
The enormous amount of aid the EU gives to its domestic agriculture is immoral and directly harmful. This aid is to the detriment of global competition, which we know is a precondition for prosperity, it justifies the reforms that are required in the agricultural sector and it reduces the choice available to us, the consumers.
The proposal that the Commission has produced is important for further measures of liberalisation in line with the reforms of 2003. I cannot, therefore, vote in favour of those of Mr Santos's reports that would, to a large extent, mean the watering down of the Commission's proposal.
in writing. - Today, an important vote was held. It was important for all farmers in the European Union. However, there are farmers who are not as strong as others because they have not had time to adapt to the agricultural structures of the European Union yet. They used all the capacities they had to build up sustainable agricultural enterprises after they got the chance to do so after 1989.
These farmers are not the big producers that we know from France and Germany; they are still small. But they are extraordinarily important for my country, Poland. We need them if we are to have a rural area where people want to live and work in future. And therefore they need our special support. So I voted today to help small producers, i.e. in Poland, to show that they can count on our and on my support today and in the future.
I voted in favour of the report on support schemes for farmers as part of the CAP. I support the common agricultural policy.
The European Union needs to support farmers by granting direct payments and developing the rural infrastructure. The EU has to invest in agriculture, especially with a global food crisis looming. I supported Amendment 23 which recognises the need to support the sheep sector at Community level, which is in serious decline.
I also feel that Member States should be authorised to use, as a supplement, 5% of their ceilings to support farmers or groups of producers in the form of financial contributions to expenses related to insurance premiums. Particular attention must be given to small farmers, which is why I supported Amendment 211, which introduces a derogation from the additional reduction in direct payments in the case of cooperatives or groups of farmers paid directly and which centralises grants for distribution to their members. I voted in favour of Amendments 114 and 118 which allow Member States to use up to 15% of their national ceilings to grant support to farmers to compensate for the specific disadvantages affecting those in the dairy sector, as well as producers of beef and veal, sheep meat and goat meat.
The regulations for the application of the CAP 'health check' are a decisive step in the control of agricultural production by monopoly business groups, in the aim of increasing their profits. At the same time, they are paving the way for an all-out attack in 2013 on small- and medium-sized enterprises, which have already been weakened.
Big business is exerting pressure for greater and faster reform of the CAP and for it to be adapted to the rules of the WTO, so that the multinationals can garner even more land, consolidate their sovereignty in the production and marketing of food and strengthen their position in international competition.
The consequences of the CAP are already visible to small- and medium-scale farmers, especially following the decoupling of aid from production in the 2003 reform: the abandonment of farms, the decline in the rural population, grubbing up, the abandonment of the countryside and adverse environmental effects.
They are also visible to workers, who face the unbearable cost of higher prices for foodstuffs and increased risks to public health arising from dangerous substances and dubious raw materials and production methods.
We are radically opposed to the proposed regulations, which reveal the anti-rural character of the CAP. We call on small- and medium-scale farmers to join with the workers in the common fight against the anti-rural policy of the EU and capital.
(Written explanation cut short in application of Rule 163 of the Rules of Procedure)
I voted today against the report on the Council Regulation amending the common agricultural policy. It is my view that the Regulation fails to meet the expectations of many producer groups and to reduce the gulf between farmers in the old and the new European Union states. I greatly deplore the fact that most MEPs do not perceive the problems facing European and Polish agriculture, which does require changes. However, I find the trend of the changes proposed by the European Commission impossible to accept.
in writing. - With regard to the Santos report on the CAP Health Check, I need to clarify that, while I voted for the report, there is one aspect of the CAP, namely subsidies to grow tobacco, that I cannot support, nor have I ever supported. Tobacco is the most heavily subsidised crop per hectare in the EU.
Since the early 1990s, the EU has spent about EUR 1 000 million annually on subsidies to tobacco growers. Despite the effort to reduce these subsidies, tobacco subsidies are still given out to tobacco farmers by the hundreds of millions (EUR 963 million in 2002). This is by far the highest support, compared to other agricultural sectors, creating distorted incentives and high levels of inefficiency. It has been costly, the policy has not worked from a trade point of view, and it has been bad for the EU's reputation, exposing an awkward ambivalence in the EU's health goals. Subsidies should be removed completely from tobacco (but not from tobacco farmers) and switched to support healthy agriculture much quicker than is currently planned.
The Commission's proposal to phase out milk quotas has been watered down by means of a requirement for a review as soon as 2010. What is more, the majority pushed through the establishment of a special milk fund. I believe that this report could have been better if we had managed to get a number of amendments aimed at greater market adaptation, such as a greater increase in the milk quotas, adopted. Unfortunately, none of these amendments were adopted, and I therefore voted against the report.
We regret that our proposals were rejected. These argued for a different common agricultural policy based on providing support to producing farmers, in order to combat instability in productive sectors due to price variations, and on market regulation mechanisms guaranteeing a dignified income for small and medium-sized farmers, in order to prevent the decline in the rural world and the desertification of many regions.
We also regret that our proposal which aimed to guarantee financing by the European Union of public insurance in the Member States was rejected. The aim was to guarantee farmers a minimum income in certain circumstances such as public disasters like droughts, storms, hail, forest fires or epizootic diseases.
We reject the announcement of the end of the milk quota system, the renationalisation of the common agricultural policy and the continued injustices in the allocation of aid.
The insistence on defending the European Commission's proposals, even with certain amendments, does not provide a firm enough basis to demand a different position from the Council.
In its proposal, the European Commission is taking several important steps in the right direction in terms of creating a more competitive agricultural sector through further decoupling of aid and the abolition of compulsory set-aside, export subsidies, milk quotas, production aid and market support. The proposal also means a transfer of money from direct aid for agricultural production to rural development, with the focus on the four prioritised areas of climate change, renewable energy, water management and biodiversity. Since the European Parliament wanted to see fewer reforms and a slower pace of change, we chose to support the Commission's original proposal and to vote against Parliament's changes.
Despite agreeing that the modifications recommended by the Commission to the common agricultural policy are necessary, I feel that, with regard to milk quotas, the Commission proposal is very harmful to less competitive European regions which are heavily dependent on the milk sector.
I therefore feel that the dismantling of milk quotas through Regulation (EC) No 248/2008 should not have been started and that this dismantling should not continue as proposed by the Commission and accepted by the rapporteur.
The Capoulas Santos report contains one positive element in that it calls for the preparation of a report in 2010 to analyse the state of the milk market.
As a result, I did not vote against this report because I support the changes to sugar refining in the Azores which will allow this activity to continue in a region without any major economic alternatives.
In today's vote on the health check for the Common Agricultural Policy (CAP), I voted against the report on the milk sector. I am of the opinion that there should be no further increases in the quota without a market analysis. I believe that Parliament's demand to raise the quota by 1% in five stages, as proposed by the Commission, will send out completely the wrong signal.
However, I very much welcome the fact that Parliament has spoken out once again in favour of the milk fund. The funds which will be saved from the agricultural budget and, in particular, in the milk sector, will be an efficient way of relieving the burden on this sector and of restructuring it. In addition, I support the call to the Commission, Parliament and the Council to produce a report on the milk market by 31 December 2010 which will form the basis for the discussion on further measures for controlling milk quotas. I also welcome the fact that the franchise for the modulation has been raised from EUR 5 000 to EUR 10 000 per year. This means that Parliament is in favour of giving further support to small farms, the majority of which can be found in our areas of Baden-Württemberg and Bavaria.
in writing. - Conservative MEPs supported amendments allowing for milk quota increases of at least 2% per year before the abolition of the quota regime in 2015 as a means of preparing the ground for a liberalised, market-orientated dairy sector. We did not support those amendments which aimed to constrain quota increases. Ultimately, no significant amendments were adopted in either sense, which means the Commission proposal stood effectively un-amended.
While the 1% annual increases proposed by the Commission are preferable to no increase, we still consider this to be too timid a step. We also reject the report's reluctance to do away with certain coupled payments and market support measures. As a result, we voted against the report overall.
I voted in favour of the report on amending the 'Regulation on modifications to the common agricultural policy'. I supported Amendment 4 which allows dairy quotas to be increased by 2% for 2008-2009 and by 1% for the marketing years 2009-2010 and 2010-2011. This will provide the elements required for a suitable evaluation of the market situation in the milk sector. I also supported the fact that in cases where the situation in the milk market for the relevant marketing year will allow this, increases in milk quotas will be possible for the 12 new Member States. Against this background, we need to guarantee that the decision to amend the milk quota is taken in good time, before the start of the marketing year in question (1 April of the relevant year).
The payments from the European Agricultural Fund are intended to provide support for farmers, in order to ensure that the countryside remains in a good agricultural and environmental condition. While strict regulations apply to foods produced in the EU, goods are being imported at give-away prices which are not subject to these regulations. In addition, the milk quotas have been increased and will come to an end altogether in 2015, which will lead to falling milk prices and will leave small farmers in dire straits. Finally, the supermarket chains, such as Hofer, receive EU subsidies and further increase the pressure on domestic farmers, for example, by using milk as a loss leader.
The ones who suffer the most are small farmers in rural areas who are dependent on milk production, but who do not have the opportunity to produce milk on a large scale. Consumers have to pay the increased prices for milk and food, but none of this extra money feeds back to the small producers. However, when prices fall, it is the farmers who feel the effects. This must change, otherwise we will be dependent on food imports because of the huge number of farmers leaving the land. Our farmers rely on subsidies and this is why I have voted in favour of the Capoulas Santos report.
I voted in favour of the report on support for rural development given from the European Agricultural Fund for Rural Development (EAFRD). I voted in favour of Amendment 24 which specifies the start-up aid for young farmers amounting to EUR 75 000. This may be granted in the form of a single premium, the amount of which will not exceed EUR 50 000, or of an interest subsidy, the capitalised value of which will not exceed EUR 50 000. Where the two forms of aid are combined, the total amount will not be able to exceed EUR 75 000.
I also voted in favour of Amendment 12 which, in order to ensure adequate funding for rural development programmes, maintains that greater flexibility should be introduced to enable the use, within the same Member State, of unspent resources from the Structural Funds for this purpose.
Of course, it is important that different areas of policy are coordinated with one another, but this should not only be restricted to funding. In the EU, you have the feeling that the right hand does not know what the left hand is doing. We promote the transport of goods all over Europe and then we promote environmental protection measures in order to combat the negative effects of the transport. Another example is the support for tobacco production being put in place at the same time as measures to reduce tobacco consumption.
The same principle applies to rural areas. On the one hand, there are additional subsidy funds and, on the other hand, as a result of the requirements of the Maastricht Treaty and the boundless enthusiasm for privatisation, the infrastructure outside the main centres of population is being dismantled and rural areas are becoming increasingly cut off. If the post office in Austria is privatised as expected, within a decade, the post offices outside the cities will be at least 20 kilometres apart. Rural areas are increasingly becoming the place where the elderly live. The removal of this important point of contact for older people will lead to them becoming more and more isolated, not only elderly people, but also the socially disadvantaged and people with impaired mobility are particularly affected by the infrastructure cuts. I have voted in favour of this report in the hope that it will form the basis for better coordinated strategies in future and will counteract these negative developments.
I voted in favour of Mr Capoulas Santos's report. One of the reasons why I voted in favour is because, in a particular way, during periods of crisis, agriculture is one of the areas which need to be given special attention.
In periods like this, consumption generally decreases. This is why investment in agriculture needs to be aimed at reducing operating costs, but without affecting the quality of agricultural produce. I also feel that during the forthcoming period, we should reconsider and determine the real value of agricultural produce. This is because, otherwise, more and more farmers are going to give up farming land in conditions where they will no longer be able to sell their produce at a realistic price. There are frequently cases where the cost of agricultural production does not even cover the investment. On the other hand, let us not forget that in the agricultural sector, we need to identify and use alternative fuels, a strategic area for the whole world.
This report is relevant based on the issues which it raises. Agriculture needs to feature among the EU's priorities.